July 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     TRAVOY RAMON HOLLIE, Appellant

NO. 14-12-01085-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is MODIFIED to reflect
court costs of $424.
      The Court orders the judgment AFFIRMED as MODIFIED.
      We further order this decision certified below for observance.